Title: To George Washington from Samuel Osgood, 9 December 1789
From: Osgood, Samuel
To: Washington, George


          
            Sir
            General Post Office New York December 9th 1789
          
          As the meeting of the Congress of the United States is near at hand, it becomes my Duty to state the situation of the Post Office, in order that if any defects shall be found in the present System, the Supreme Executive may make such representation of the same, as the importance of the business may require.
          I have employed as much of my time, as could be spared from the necessary and current Transactions of the Office, in exa[m]ining into the nature of the Business, and the Defects of the System. And beg leave to submit the following observations for Consideration.
          If the views of the Legislature should be to raise Revenue from the Post Office, in order to aid and support the General Government, the Defects of the present regulations of the Post Office are many, and may easily be pointed out.
          If their should be no view of raising a permanant and sure Revenue, yet for the purpose of establishing more confidence, and security in the Post Office Department, in the minds of those that may be interested in it, many alterations will be found essentially necessary.
          These alterations cannot all be pointed out by men, from mature consideration; for I find the business is more extensive and various, than I had expected; and that it will require some Months Practice and Experience, to obtain adequate & Just Ideas of it.
          The two following articles, upon the present regulation, operate very powerfully against the Revenue.
          Any person may receive carry and deliver inland Letters and Dispatches; and is subject to no Penalty, if it is done without hire or reward.
          
          All Masters of Ships and Vessels, and passengers in them, may bring letters to the United States, and are not obliged to carry them to a Post Office, nor are they subjected to a penalty, if the Letters are brought without hire or reward.
          The subsequent alterations may be found necessary for greater security in the Post Office, whether Revenue be, or be not an object.
          A more acurate and particular description of Offences and frauds, that may be committed by any person employed in any way or manner whatever in the Department; and penalties proportioned to the Injuries that may happen from the committing such Offences, or being guilty of such frauds.
          In this way then will be brought into View, such Offences as may be committed by the Postmaster General, and those employed in his Office.
          The Deputy Postmasters and such as they employ.
          The Contractors for carrying the Mail, and their Agents and Servants.
          Many Offences may be pointed out, that probably never have been committed in the United States; but the Opportunity to commit them is great, and the injury may be irreparable, as property to a very great amount is frequently conveyed by the Mail. It therefore appears to me, that it would only be exerciseing a due Degree of caution and prudence, to guard against them by defining the Crimes, and affixing to them such penalties as would be most likely to deter from, and prevent the actual committing of them—If afterwards they should be committed, the injured person would have the satisfaction of knowing that the Laws of the Country extended to him as much Protection and Security, as he can reasonably expect.
          It is not necessary to detail all the Crimes and frauds that may be committed in the Post Office Department; If the Legislature should proceed to a new arrangment of it, they will readily occur in an examination into the nature of the business.
          The Duties of the Postmaster General at present seem to be as follows—To keep an Office at the place where Congress may hold their sessions—To obey such orders and Instructions as he may from time to time receive from the President of the United States—To appoint Deputy Postmasters, and instruct them in their Duty in conformity to the Acts of Congress. To receive and

examine their Accounts and Vouchers, and draw out of their, Hands Quarterly, the Balances due the United States: To render to the Treasury annually an Account of the Receipts and expenditures for examination, and Allowance; and to pay over the Surplus Monies—To provide by Contract, and otherwise, when Contracts cannot be made, for carrying the Mail; and to pay the necessary expences thereof—To establish and open new Post Offices, and new Post Roads, whenever and wherever they may be found necessary. And in general, to superintend the Department, and to be accountable for it, in the various duties assigned to it, except the carrying of the Mail.
          On any Breach of Oath the Postmaster General one due conviction, forfeits to the United States one thousand Dollars.
          It is further Ordered, how often he shall cause the Mail to be carried Weekly; and that he shall advertise for proposals for carrying the Mail.
          On the accountability of the Postmaster General, I beg leave to observe, that no man can, however great his Industry, however Sagacious and cautious he may be in his appointments, without subjecting himself to a certain loss, be answerable for the conduct of his Deputies. The calculation of loss being certain in case of Responsibility, if he has not a salary sufficient to compensate such Loss, he must transact the business and keep the Accounts in a manner that the Treasury shall not be able to Charge him with any more Money than he chooses to be Charged with; which has in fact been the case, I believe ever since the Revolution. Or he may hold the Office untill he shall find he cannot preserve his Reputation and Credit, and then if he is an honest man he will resign.
          The number of times that the mail shall be carried weekly; the advertising for Proposals for carrying the Mail; and the establishing new Post Offices, and new Post Roads, appear to me to be matters, that should remain in the Discretion of the supreme Executive. Very great Embarrassments ensue, when business is pointed out in detail, and there is no Power at hand that can alter that detail, however necesary the alteration may be.
          Suitable Penalties should be required of the Postmaster General, in case he neglects or refuses to render true and Just Accounts of the Receipts and expenditures, & to pay over the

Moneys to the Treasury, that may be over and above the annual expenditures, at such periods, as may be required of him.
          In some regulations of foreign Post Offices, that I have attended to, it does not appear that the Postmaster General has an Office separate from one, in which common and ordinary business is done—There may be some reasons given why it should be so: The minutiae of the common business, is important—Those who are most likely to be immediately acquainted with any irregularities, are they who have the receiving and Delivering of the Mail—When the Postmaster General keeps a separate Office many of these irregularities escape his notice—or never come to his knowledge.
          But these remarks would apply more forcibly if there were in the United States, one City of so much consequence, as to have nine Tenths of all the business Center in it. As this is not the case; many Irregularities may take place, and the Postmaster General whether in an Office or not, when the mail is received and delivered will never be acquainted with them.
          I found the General Post Office not blended with one, in which common and ordinary business is done; and it remains in the same situation.
          Let the regulations of the Post Office be calculated in the best possible manner to draw business into it, yet the Revenue will be greater or less in proportion to the rates of Postage—The rates at present have reference to two kinds of Letters—Inland Letters, and Letters that pass and repass by Sea. According to what I am informed is the true instruction of the Ordinance of Congress that imposes the Rates; every single Ship Letter, bro’t to a post Office ought to be charged, in the first instance, with 24/90 of a Dollar, and if it is forwarded by land, the usual rates of travelling Letters, ought to be added to the same. But in the manner the business has been transacted, these Letters have been a burthen and expence to the General Post Office.
          Letters may come from beyond Sea to the United States, in their own Packets, when established, in foreign Packets, and in private Ships or Vessels: So far as I have been able to find out the regulations of other Nations; the rates of Postage are the same, or nearly so, on Ship Letters, let them come in any of the before mentioned ways. The British Postmaster General is subject to a

heavy Penalty if he sends any letters in Ships not navigated according to Law.
          The Letters that come to the United States by Sea, are very numerous; and may be made a source of considerable Revenue, under Proper Regulation.
          With respect to inland Letters, the Prohibition against receiving and carrying them will be of little consequence unless it extends to all persons, who may receive and carry Letters, with or without hire and reward; and proper penalties be annexed to enforce a due observance of it. Some few exceptions may be necessary, where Masters of Vessels carry letters respecting the Merchandize under their immediate care; Letters sent by Friends, or special Messengers, or by common known Carriers if their be such in the United States.
          Regulations may probably be found necessary respecting Bye or Way letters: embezzlling or destroying Letters, on which the Postage has been paid. Detaining or opening letters—secreting, embezling, destroying and stealing any valuable papers out of any letters. Against the Carrier of the Mail, in case they neglect or desert it, or loiter on the road. To oblige Ferrymen to set the Mail across in all possible cases, in a given time.
          To recover small Debts due to, and from the Postmaster in a summary way.
          These are some of the principals that may be found necessary to be introduced into the Regulations of the Post Office, and no doubt many others may suggest themselves to the wisdom of the Legislature.
          The Privilege of Franking Letters is claimed, in some instances, where it is supposed the present regulations do not extend it. In doubtful cases I have taken the advice of Council; and have conducted agreeably thereto. It will be found necessary to make alterations with respect to franking Letters.
          The Secretary of the Treasury having lately requested my Opinion, as to what might probably be the Surplus Revenue in the Post Office Department upon its present establishment, or any one that might be substituted in the place thereof, I take the liberty of enclosing my answer to him, which contains all that I can say respecting the same, until I shall have better Documents for forming estimates. I have The Honor to be &c.
        